Citation Nr: 0628403	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1971 
and various periods of active and inactive duty for training 
with the Ohio Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to service connection for a 
cervical spine disability, right knee disability and left 
knee disability will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate that the veteran has a current right shoulder 
disability.

2.  The competent medical evidence of record demonstrates 
that the veteran has current left shoulder disability which 
may not be dissociated from active service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active service, to include active duty for 
training and inactive duty for training.  38 U.S.C.A. §§ 
101(24), 1110, 1131 (West 2002); C.F.R. §§ 3.6(c)(1), 3.303 
(2005).

2.  Chronic left shoulder degenerative joint disease, to 
include tendonitis and bursitis, was incurred in active 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 
C.F.R. §§ 3.6(c)(1), 3.303, 3.307. 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of January 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter, which was 
issued prior to the initial AOJ decision, informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence, as well as requested that he submit any additional 
evidence pertaining to the claims.  The Board observes that 
the aforementioned letters did not provide the veteran with 
notice that a disability rating and effective date will be 
assigned in the event of award of benefits.  However, despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's active duty service medical records, private 
and VA treatment records, and VA examination reports.  
Further development is requested in the Remand below to 
obtain medical records pertaining to the veteran's periods of 
active and inactive duty for training.  However, inasmuch as 
service connection is granted herein for a left shoulder 
disability, and the record lacks clinical demonstration of 
current right shoulder disability, as discussed below, the 
veteran is not prejudiced by the Board's adjudication of the 
right and left shoulder disability claims at this time.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims adjudicated herein.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims adjudicated 
herein has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

A.  Right Shoulder

The veteran asserts that service connection is warranted for 
a right shoulder disability.  However, for the reasons stated 
below, the Board concludes that the veteran is not entitled 
to a grant of service connection.  

In order to establish service connection on a direct basis 
the veteran must provide evidence of a current disability, an 
in-service injury or disease, and a nexus between the current 
disability and an in-service injury or disease.  In terms of 
an in-service injury or disease, the veteran's service 
medical records reflect that in March 1967, he complained of 
pain in the shoulder from an injury inflicted 90 days prior 
when he was struck on the shoulder by a cab.  The Board 
observes that the examiner did not indicate for which 
shoulder the veteran was seeking treatment.  However, the 
Board finds that such detail is immaterial in this particular 
instance because the veteran has not presented any evidence 
of a current right shoulder disability.  The clinical 
evidence of record only documents that the veteran has a 
current left shoulder disability.  

Therefore, as the evidence of record does not demonstrate 
that the veteran has a current right shoulder disability, the 
Board concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Thus, although the veteran asserts that he has a current 
right shoulder disability that is related to service, the 
negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran has a current right shoulder disability that is 
related to his active military service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a right shoulder disability.   
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2005), but does not find that 
the evidence is of such approximate balance as to warrant its 
application. 



B.  Left Shoulder

The veteran also asserts that service connection is warranted 
for a left shoulder disability.  However, for the reasons 
stated below, the Board finds that the veteran is not 
entitled to a grant of service connection.

As noted above, in order to establish service connection on a 
direct basis the veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and an in-service injury or 
disease.  The record reflects that the veteran has a current 
left shoulder disability, which has been diagnosed by both VA 
and private physicians as tendonitis, bursitis, and 
degenerative acromioclavicular joint changes.  The record 
also demonstrates that the veteran sought treatment in 
service, in March 1967, for shoulder pain from injury 
inflicted 90 days prior when struck by a cab on the shoulder.  
As previously noted, the treating examiner did not specify 
for which shoulder the veteran sought treatment.  However, it 
is noted that approximately three weeks earlier, the veteran 
sought treatment for chest pain when exercising the left 
side, inflicted from injury.  As such, reasonable doubt must 
be resolved in the veteran's favor and it is conceded that 
the veteran's left shoulder sustained trauma in service.  
Hence, the Board must determine whether or not the competent 
evidence of record demonstrates that the veteran's current 
left shoulder disability is etiologically related to such in-
service trauma and manifestations.  

The Board observes that in a January 28, 1997 outpatient 
treatment record, the veteran complained of left shoulder 
pain and indicated that he believed that he "strained it 
secondary to heavy lifting."  (Notably, the Board observes 
that when the veteran made such complaint it was at the same 
time that he reported that he had fallen while helping a 
friend move about three weeks prior).  Moreover, on VA 
examination in March 2004, a VA examiner after an examination 
of the veteran and a review of his claims file, opined that 
it was not likely that his current symptomology was related 
to a shoulder injury in service.  In reaching this 
determination, the examiner pointed out that the veteran had 
other injuries and had heavy repetitive use of his shoulder 
doing labor jobs.  

Contrary to the above VA examiner's opinion, the veteran's 
treating physician, in October 2002, opined that the 
veteran's current left shoulder disability was related to 
service.  He apparently based his opinion on the veteran's 
report that he had experienced shoulder pain since a static 
line injury in the military.  However, although the record 
reflects that the veteran received the Parachutist Badge and 
thus, had parachutist experience, there is no evidence of 
record that he received an injury to his shoulder while 
static line parachuting.  Nevertheless, as consistent with 
the circumstances of the veteran's service as a parachutist, 
it may be conceded that he sustained trauma to the left 
shoulder in service.  38 U.S.C. § 1154(a) (West 2002).  As 
previously noted, the veteran, in his contemporaneous service 
medical records, reported that he injured his shoulder after 
he was struck by a cab.  In any event, the Board finds that 
the evidence of record is sufficient to establish the 
occurrence of an in-service left shoulder injury.  The record 
does not reflect that the treating physician based his 
opinion on a review of the contemporaneous service medical 
records, or other medical history as contained in the claims 
folder.  Additionally, the March 2004 VA examiner appears to 
have based his opinion solely on the veteran's history of 
injury subsequent to service without reconciling any residual 
of in-service left shoulder trauma.  The Board finds that the 
March 2004 VA examiner's opinion is not dispositive.  The 
Board concludes that the October 2002 opinion by the 
veteran's treating physician is probative. 

Therefore, with resolution of doubt in the veteran's favor, 
the Board concludes that the competent evidence of record 
establishes that the veteran's current left shoulder 
degenerative joint disability, to include tendonitis and 
bursitis, is related to his active military service.  
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2005).  


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for left shoulder 
degenerative joint disease, tendonitis and bursitis, is 
granted.


REMAND

Documents of record, including May 1985 and December 1987 
letters from the Ohio Army National Guard, establish that the 
veteran has had periods of active and inactive duty for 
training.  The veteran asserts that service connection is 
warranted for a cervical spine disability that has been 
diagnosed as cervical degenerative disc disease, and right 
and left knee arthritis.  Although the veteran has attributed 
his cervical spine disability to an impact injury he received 
in Vietnam, his service medical records are silent for 
complaints of, or treatment for, a cervical spine disability, 
including one incurred as a result a traumatic or impact 
injury in Vietnam.  However, the  Board observes that in a 
May 1992 VA treatment record, the veteran indicated that 
while on National Guard duty the prior weekend, his helmet 
agitated his neck, causing him to experience pain that 
radiated down his right side from his head.  The examiner 
reported that the veteran had decreased range of motion on 
the neck and assessed the veteran's condition as muscle 
strain of the cervical spine

Although the record contains service medical records from the 
veteran's active service, it does not contain any service 
medical records from the veteran's various periods of active 
and/or inactive duty for training for the Ohio National 
Guard.  Given the fact that such records may document 
cervical spine, left knee and/or right knee trauma, the Board 
finds that an attempt should be made to locate any such 
records.  Further, an attempt to obtain verification of all 
of the veteran's specific periods of active duty for training 
and inactive duty training should be made since these may 
have a bearing on the claim.  

As the veteran's current neck, right knee and/or left knee 
disabilities may have been incurred while the veteran was on 
National Guard duty, and in the absence of a VA clinical 
examination and opinion as to the nature and etiology of 
these disabilities following a review of the veteran's 
complete service medical records, the Board finds that a VA 
examination and opinion is warranted.  Such would be useful 
in the de novo adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice with 
regard to the issues on appeal, in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), ), Mayfield v. 
Nicholson, 444 F.3rd 1328 (Fed. Cir. 
2006), as well as 38 U.S.C.A. 5102, 
5103, and 5103A, 38 C.F.R. § 3.159, and 
any other applicable legal precedent.  
 
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claims for service connection for 
cervical spine, right knee and left knee 
disabilities, including which evidence, 
if any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to the 
VA.  

Additionally, the veteran should be 
advised of what information and 
evidence not previously provided, if 
any, will assist in substantiating, or 
is necessary to substantiate, the 
elements of the claim.  Also, the 
veteran should be informed that a 
disability rating and an effective date 
will be assigned in the event of an 
award of any benefit sought, per 
Dingess

2.  The AMC should contact the 
appropriate National Guard office and 
verify all of the veteran's specific 
periods of active duty for training and 
inactive duty training.

3.  The AMC should contact the National 
Personnel Records Center and obtain all 
of the veteran's service medical records 
from his National Guard service.  If no 
records are available it should be so 
certified and the veteran should be 
appropriately informed and given the 
opportunity to submit any additional 
records in his possession.  

4.  The RO should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his cervical 
spine, right knee and left knee 
disabilities since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

5.  The veteran should then be 
afforded a VA examination by the 
appropriate specialist to determine 
the nature and etiology of all current 
cervical spine, right knee, and left 
knee disability.  The examiner should 
be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran has a 
cervical spine, right knee, and/or 
left knee disability that is related 
to service, to include any incident 
occurring while on National Guard duty 
(with particular attention being paid 
to a May 1992 VA treatment record 
reporting neck pain that began while 
on National Guard duty).  

All necessary tests should be 
performed.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner in 
conjunction with the examination.

6.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if 
warranted. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  VA will notify the appellant if further 
action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


